          Case 5:18-cv-00198-EJD Document 408 Filed 05/27/20 Page 1 of 10



 1   Lesley E. Weaver (SBN 191305)
     Anne K. Davis (SBN 267909)
 2   BLEICHMAR FONTI & AULD LLP
     555 12th Street, Suite 1600
 3   Oakland, CA 94607
     Tel.: (415) 445-4003
 4   Fax: (415) 445-4020
 5   lweaver@bfalaw.com
     adavis@bfalaw.com
 6
     Michael P. Lehmann (SBN 77152)
 7   Bonny E. Sweeney (SBN 176174)
     Samantha Stein (SBN 302034)
 8   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
 9   San Francisco, CA 94111
     Tel: (415) 633-1908
10   Fax: (415) 358-4980
     mlehmann@hausfeld.com
11
     bsweeney@hausfeld.com
12   sstein@hausfeld.com

13   Interim Co-Lead Counsel for the Proposed Direct Purchaser Class

14   [Additional Counsel on Signature Page]

15

16                                UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                       SAN JOSE DIVISION
19

20    IN RE INDUCTORS ANTITRUST                          Case No. 5:18-cv-00198-EJD-NC
      LITIGATION
21                                                       Related Case No. 5:19-CV-00078-EJD
      ___________________________________
22                                                       Hon. Edward J. Davila
      This Document Related To:
23
      ALL ACTIONS                                        STIPULATION AND [PROPOSED]
24                                                       ORDER TO VACATE THE CURRENT
                                                         CASE MANAGEMENT ORDER AND
25                                                       SCHEDULE
26

27

28


     STIPULATION AND [PROPOSED] ORDER TO VACATE CASE                       CASE NO.: 5:18-cv-00198-EJD
     MANAGEMENT ORDER AND SCHEDULE                                         CASE NO.: 5:19-cv-00078-EJD
          Case 5:18-cv-00198-EJD Document 408 Filed 05/27/20 Page 2 of 10



 1                              STIPULATION AND [PROPOSED] ORDER

 2          This stipulation is hereby entered into by and among Direct Purchaser Plaintiffs (“DPPs”),

 3   Flextronics International USA Inc. (“Flex”), and Defendants Murata Manufacturing Co., Ltd.; Murata

 4   Electronics North America, Inc.; Murata Power Solutions, Inc.; TOKO Inc.; Panasonic Corporation;

 5   Panasonic Corporation of North America; Sumida Corporation; Sumida Electric Co., Ltd.; Sumida

 6   America Components Inc.; Taiyo Yuden Co., Ltd; Taiyo Yuden (U.S.A.) Inc.; TDK Corporation;

 7   TDK-EPC Corporation; TDK Corporation of America; TDK (USA) Corporation; Tokin Corporation;

 8   Tokin America, Inc.; Sagami Elec Co., Ltd; and Sagami America Ltd. (collectively, “Defendants”;

 9   together with DPPs and Flex, “the Parties”).       Pursuant to Local Rule 6-2, this stipulation is

10   accompanied by the Declaration of Samantha J. Stein, which attests to the facts set forth herein.

11          WHEREAS, the Court first issued the operative Case Management Order (“CMO”) on

12   October 18, 2018 (ECF No. 228),1 whereby, among other things, fact discovery is scheduled to end

13   by July 29, 2020;
14          WHEREAS, on February 8, 2019 the Court issued a Case Management Order in the Flex
15   action adopting the same schedule in that action (Flex Docket, ECF No. 36);
16          WHEREAS, the DPPs filed their Second Consolidated Amended Complaint on November
17   15, 2019 (ECF No. 359-3 (unredacted version)), and Flex filed its Third Amended Complaint on
18   December 23, 2019 (Flex Docket, ECF No. 81);
19          WHEREAS, Defendants have moved to dismiss these complaints (ECF Nos. 386, 388, 390;
20   Flex Docket, ECF Nos. 96, 97, 105);

21          WHEREAS, the hearing date for Defendants’ Motions to Dismiss the DPPs’ Second

22   Consolidated Amended Complaint and Flex’s Third Amended Complaint is scheduled for June 4,

23   2020 (ECF No. 397);

24          WHEREAS, the Court previously issued an Order granting the stipulation between the United

25   States and the DPPs regarding extending the discovery stay until June 2020 in light of the Department

26   of Justice’s pending antitrust investigation (ECF No. 376);

27
     1
28    All ECF No. references in this Statement are to the In re Inductors Antitrust Litigation Action,
     Case No. 18-cv-0198-EJD-NC (N.D. Cal.), unless otherwise noted.
                                                      -1-
     STIPULATION AND [PROPOSED] ORDER TO VACATE CASE                             CASE NO.: 5:18-cv-00198-EJD
     MANAGEMENT ORDER AND SCHEDULE                                               CASE NO.: 5:19-cv-00078-EJD
           Case 5:18-cv-00198-EJD Document 408 Filed 05/27/20 Page 3 of 10



 1              WHEREAS, the Court has issued several General Orders in light of the COVID-19 crisis, and

 2   the COVID-19 crisis has had and will likely continue to further impact the Schedule and other

 3   logistical issues in the litigation of this case;

 4              WHEREAS, the Parties agree that an extension in the schedule is warranted given, among

 5   other things, the stays of discovery, the COVID-19 crisis, and the fact that the pleadings are not yet

 6   settled:

 7              NOW, THEREFORE, for good cause shown, the parties stipulate and jointly move that:

 8              1. The Court vacate the current CMOs in these cases (ECF No. 228; Flex Docket, ECF No.

 9                 36); and

10              2. Order the Parties to submit a joint or competing revised proposed Schedule(s) within thirty

11                 (30) business days after the Order on Defendants’ pending Motions to Dismiss is issued.

12              IT IS SO STIPULATED.

13

14    Dated: May 26, 2020                           Respectfully submitted,
                                                    BLEICHMAR FONTI & AULD LLP
15

16                                                  /s/ Lesley E. Weaver
                                                    Lesley E. Weaver (SBN 191305)
17                                                  555 12th Street, Suite 1600
                                                    Oakland, CA 94607
18                                                  Telephone: 415.445.4003
                                                    Facsimile:     415.445.4020
19                                                  Email: lweaver@bfalaw.com
20                                                  HAUSFELD LLP
21                                                  /s/ Michael P. Lehmann      __
                                                    Michael P. Lehmann (SBN 77152)
22
                                                    Bonny E. Sweeney (SBN 176174)
23                                                  Christopher L. Lebsock (SBN 184546)
                                                    Samantha Stein (SBN 302034)
24                                                  600 Montgomery Street, Suite 3200
                                                    San Francisco, CA 94111
25                                                  Telephone: 415.633.1908
                                                    Facsimile:     415.358.4980
26                                                  Email: mlehmann@hausfeld.com
                                                    Email: bsweeney@hausfeld.com
27                                                  Email: clebsock@hausfeld.com
                                                    Email: sstein@hausfeld.com
28

                                                          -2-
     STIPULATION AND [PROPOSED] ORDER TO VACATE CASE                                CASE NO.: 5:18-cv-00198-EJD
     MANAGEMENT ORDER AND SCHEDULE                                                  CASE NO.: 5:19-cv-00078-EJD
         Case 5:18-cv-00198-EJD Document 408 Filed 05/27/20 Page 4 of 10



 1                                      Interim Co-Lead Counsel for the Proposed
                                        DIRECT PURCHASER PLAINTIFF CLASS
 2

 3                                      WILLIAMS, MONTGOMERY & JOHN, LTD.
 4                                      /s/ Charles E. Tompkins
                                        Charles E. Tompkins (pro hac vice)
 5                                      1200 18th Street NW
                                        Suite 325
 6                                      Washington, DC 20036
 7                                      Telephone: 202.791.9951
                                        Facsimile:      312.630.8586
 8                                      Email: cet@willmont.com

 9                                      Ashley Hyun-Jeong Kim
                                        233 S. Wacker
10                                      Suite 6800
                                        Chicago, IL 60606
11                                      Telephone: 312.998.2525
                                        Email: ahk@willmont.com
12
                                        Attorneys for FLEXTRONICS INTERNATIONAL
13                                      USA, INC.
14
                                        RAINS LUCIA STERN ST. PHALLE & SILVER,
15
                                        PC
16
                                        /s/ Eustace De Saint Phalle
17                                      Eustace De Saint Phalle (SBN: 179100)
                                        2300 Contra Costa Blvd.
18                                      Suite 500
                                        Pleasant Hill, CA 94523
19                                      Telephone: 415.341.9341
                                        Facsimile:      925.609.1690
20                                      Email: EdeSaintPhalle@rlslawyers.com
21                                      Attorneys for FLEXTRONICS INTERNATIONAL
                                        USA, INC.
22

23
                                        MORRISON & FOERSTER LLP
24
                                        By: /s/ Eliot A. Adelson
25                                      Eliot A. Adelson (CA SBN 205284)
26                                      eadelson@mofo.com
                                        Margaret A. Webb (CA SBN 319269)
27                                      mwebb@mofo.com
                                        MORRISON & FOERSTER LLP
28                                      425 Market Street

                                             -3-
     STIPULATION AND [PROPOSED] ORDER TO VACATE CASE                  CASE NO.: 5:18-cv-00198-EJD
     MANAGEMENT ORDER AND SCHEDULE                                    CASE NO.: 5:19-cv-00078-EJD
         Case 5:18-cv-00198-EJD Document 408 Filed 05/27/20 Page 5 of 10



 1                                      San Francisco, California 94105-2482
                                        Telephone: 415-268-7000
 2                                      Facsimile: 415-268-7522
 3                                      Attorneys for Defendants
                                        MURATA MANUFACTURING CO., LTD.,
 4                                      MURATA ELECTRONICS NORTH AMERICA,
                                        INC., MURATA POWER SERVICES, INC. AND
 5                                      TOKO, INC. (now known as SAITAMA MURATA
                                        MANUFACTURING CO., LTD.
 6

 7
                                        GIBSON, DUNN & CRUTCHER LLP
 8
                                        /s/ Daniel G. Swanson
 9                                      Daniel G. Swanson (SBN 116656)
                                        Frances A. Waldmann (SBN 313700)
10                                      333 South Grand Avenue
11                                      Los Angeles, CA 90071-3197
                                        Telephone:     213.229.7000
12                                      Facsimile:     213.229.7520
                                        Email: dswanson@gibsondunn.com
13                                      Email: fwaldmann@gibsondunn.com
14                                      Scott D. Hammond (pro hac vice)
                                        Cynthia E. Richman (pro hac vice)
15                                      1050 Connecticut Avenue, N.W., Suite 300
                                        Washington, DC 20036-5306
16                                      Telephone:    202.955.8500
                                        Facsimile:    202.467.0539
17                                      Email: shammond@gibsondunn.com
                                        Email: crichman@gibsondunn.com
18
                                        Eli M. Lazarus (SBN 284082)
19                                      555 Mission Street, Suite 3000
                                        San Francisco, CA 94105-0921
20                                      Telephone:     415.393.8200
                                        Facsimile:     415.393.8306
21                                      Email: elazarus@gibsondunn.com
22
                                        Attorneys for Defendants
23                                      PANASONIC CORPORATION; PANASONIC
                                        CORPORATION OF NORTH AMERICA
24

25                                      KESSENICK GAMMA & FREE. LLP

26                                      /s/ J. Maxwell Cooper
                                        J. Maxwell Cooper (SBN 284054)
27                                      Michael A. Gawley (SBN 294190)
                                        Scott C. Kessenick (SBN 295999)
28                                      44 Montgomery Street, Suite 3880
                                        San Francisco, CA 94114
                                               -4-
     STIPULATION AND [PROPOSED] ORDER TO VACATE CASE                 CASE NO.: 5:18-cv-00198-EJD
     MANAGEMENT ORDER AND SCHEDULE                                   CASE NO.: 5:19-cv-00078-EJD
         Case 5:18-cv-00198-EJD Document 408 Filed 05/27/20 Page 6 of 10



 1                                      Telephone:    415.362.9400
                                        Facsimile:    415.362.9401
 2                                      Email: mcooper@kgf-lawfirm.com
                                        Email: mgawley@kgf-lawfirm.com
 3                                      Email: skessenick@kgf-lawfirm.com
 4                                      Attorneys for Defendants
                                        SAGAMI ELEC. CO., LTD. and SAGAMI AMERICA
 5                                      LTD.
 6
                                        LATHAM & WATKINS LLP
 7
                                        /s/ Marguerite M. Sullivan
 8                                      Marguerite M. Sullivan (pro hac vice)
 9                                      Allyson M. Maltas (pro hac vice)
                                        555 Eleventh St., NW, Suite 1000
10                                      Washington, D.C. 20004
                                        Tel: (202) 637-2200
11                                      Fax: (202) 637-2201
                                        marguerite.sullivan@lw.com
12                                      allyson.maltas@lw.com

13                                      Alfred Carroll Pfeiffer, Jr. (SBN 120965)
                                        Elizabeth C. Gettinger (SBN 307683)
14                                      Latham & Watkins LLP
                                        505 Montgomery Street, Suite 2000
15                                      San Francisco, CA 94111
                                        Tel: (415) 395-8898
16                                      Fax: (415) 391-0600
                                        al.pfeiffer@lw.com
17
                                        Attorney for Defendants Sumida Corporation;
18                                      Sumida Electric Co., Ltd.; and Sumida America
                                        Components Inc.
19

20                                      ARNOLD & PORTER KAYE SCHOLER LLP
21                                      /s/ Michael A. Rubin
                                        James L. Cooper (pro hac vice)
22                                      Michael A. Rubin (pro hac vice)
                                        601 Massachusetts Ave., N.W.
23
                                        Washington, D.C. 20001
24                                      Telephone:     202.942.5000
                                        Facsimile:     202.942.4999
25                                      Email: james.cooper@arnoldporter.com
                                        Email: michael.rubin@arnoldporter.com
26                                      Daniel B. Asimow (SBN 165661)
27                                      Benjamin T. Halbig (SBN 321523)
                                        Three Embarcadero Center, 10th Floor
28                                      San Francisco, CA 94111-4024
                                        Telephone: 415.471.3100
                                             -5-
     STIPULATION AND [PROPOSED] ORDER TO VACATE CASE                   CASE NO.: 5:18-cv-00198-EJD
     MANAGEMENT ORDER AND SCHEDULE                                     CASE NO.: 5:19-cv-00078-EJD
         Case 5:18-cv-00198-EJD Document 408 Filed 05/27/20 Page 7 of 10



 1                                      Facsimile:     415.471.3400
                                        Email: daniel.asimow@arnoldporter.com
 2                                      Email: ben.halbig@arnoldporter.com
 3                                      Attorneys for Defendants
                                        TAIYO YUDEN CO. LTD. &
 4                                      TAIYO YUDEN (USA) INC.
 5
                                        MORGAN, LEWIS & BOCKIUS LLP
 6

 7                                      /s/ Michelle Park Chiu
                                        Michelle Park Chiu (SBN 248421)
 8                                      One Market, Spear Street Tower
                                        San Francisco, California 94105-1596
 9                                      Telephone:     415.442.1000
                                        Facsimile:     415.442.1001
10                                      Email: michelle.chiu@morganlewis.com
11                                      Scott A. Stempel (pro hac vice)
                                        J. Clayton Everett, Jr. (pro hac vice)
12                                      1111 Pennsylvania Ave., NW
                                        Washington, DC 20004
13                                      Telephone: 202.739.3000
                                        Facsimile:     202.739.3001
14                                      Email: scott.stempel@morganlewis.com
                                        Email: clay.everett@morganlewis.com
15
                                        Cindy Seunghee Hong (pro hac vice)
16                                      1400 Page Mill Road
                                        Palo Alto, CA 94304
17                                      Telephone:    650.843.4000
                                        Facsimile:    650.843.4000
18                                      Email: cindy.hong@morganlewis.com
19                                      Attorneys for Defendants
                                        TDK CORPORATION, TDK EPC CORPORATION,
20                                      TDK (USA) CORPORATION, AND TDK
                                        CORPORATION OF AMERICA
21

22                                      PILLSBURY WINTHROP SHAW PITTMAN LLP
23                                      /s/ Roxane A. Polidora
24                                      Roxane A. Polidora
                                        Roxane A. Polidora (SBN 135972)
25                                      Jacob R. Sorensen (SBN 209134)
                                        Lee Brand (SBN 287110)
26                                      Four Embarcadero Center, 22nd Floor
                                        San Francisco, CA 94111-5998USA
27
                                        Telephone:    (415) 983-1000
28                                      Facsimile:    (415) 983-1200
                                        Email: roxane.polidora@pillsburylaw.com
                                             -6-
     STIPULATION AND [PROPOSED] ORDER TO VACATE CASE                 CASE NO.: 5:18-cv-00198-EJD
     MANAGEMENT ORDER AND SCHEDULE                                   CASE NO.: 5:19-cv-00078-EJD
         Case 5:18-cv-00198-EJD Document 408 Filed 05/27/20 Page 8 of 10



 1                                      Email: jake.sorensen@pillsburylaw.com
                                        Email: lee.brand@pillsburylaw.com
 2
                                        Attorneys for Defendants
 3                                      TOKIN CORPORATION AND TOKIN AMERICA,
                                        INC.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -7-
     STIPULATION AND [PROPOSED] ORDER TO VACATE CASE                 CASE NO.: 5:18-cv-00198-EJD
     MANAGEMENT ORDER AND SCHEDULE                                   CASE NO.: 5:19-cv-00078-EJD
          Case 5:18-cv-00198-EJD Document 408 Filed 05/27/20 Page 9 of 10



 1                                             ATTESTATION

 2          I, Michael P. Lehmann, am the ECF User whose identification and password are being used
 3   to file this STIPULATION AND [PROPOSED] ORDER TO VACATE CASE MANAGEMENT
 4   CONFERENCE ORDER AND SCHEDULE. I attest under penalty of perjury that concurrence in
 5   this filing has been obtained from all counsel.
 6
                                                                 /s/ Michael P. Lehmann
 7                                                                 Michael P. Lehmann

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -8-
     STIPULATION AND [PROPOSED] ORDER TO VACATE CASE                       CASE NO.: 5:18-cv-00198-EJD
     MANAGEMENT ORDER AND SCHEDULE                                         CASE NO.: 5:19-cv-00078-EJD
        Case 5:18-cv-00198-EJD Document 408 Filed 05/27/20 Page 10 of 10



 1                                        ORDER

 2

 3         SO ORDERED THIS ________day
                            27th           May
                                       of _________________, 2020.

 4

 5
                                                   HONORABLE EDWARD J. DAVILA
 6                                                 United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -9-
     STIPULATION AND [PROPOSED] ORDER TO VACATE CASE                 CASE NO.: 5:18-cv-00198-EJD
     MANAGEMENT ORDER AND SCHEDULE                                   CASE NO.: 5:19-cv-00078-EJD
